RITA W. GRUBER, Judge, dissenting. I respectfully dissent. The majority’s statement of the question presented in this case dictates the answer: that is, whether a finding that is absent from the judgment should be considered on appeal. It should not. First, we review final judgments. Ark. R.App. P.-Civ. 2. Second, in the absence of a showing to the contrary, we presume that a court acted properly and made the findings necessary to support its judgment. McCracken v. McCracken, 2009 Ark. App. 758, at 7, 358 S.W.3d 474, 479. Finally, the court’s judgment need not contain specific findings on every issue. Lawson v. Sipple, 319 Ark. 543, 893 S.W.2d 757 (1995). The majority reverses and remands this case not because it has determined that the court’s decision is clearly erroneous but to clarify an allegedly erroneous finding contained in an unincorporated letter opinion. No one argues that this alleged error was included in the judgment: it was not. Furthermore, and of critical legal significance, the majority acknowledges that the letter opinion containing this alleged error was not incorporated into the court’s judgment. In my view, that legally significant fact should end the majority’s query of whether we should consider this alleged error on appeal. We should no more consider findings in an unincorporated letter opinion than we would consider oral findings that are not later reduced to writing. Pursuant to Administrative Order No. 2(b)(2), an oral order announced from the bench does not become effective until reduced to writing and filed. McGhee v. Ark State Bd. of Collection Agencies, 368 Ark. 60, 67, 243 S.W.3d 278, 284 (2006). This rule eliminates or reduces disputes between litigants over what a trial court’s oral decision in open court entailed. Id. If a trial court’s ruling from the bench is not reduced to writing and filed of record, it is free to alter its decision upon further consideration of the matter. See Morrell v. Morrell, 48 Ark.App. 54, 889 S.W.2d 772 (1994). “Simply put, the written order controls.” McGhee, 368 Ark. at 67, 243 S.W.3d at 284. The majority seems to believe it is bound to review allegedly erroneous findings in this unincorporated letter opinion unless it expands our holding in Moses v. Dautartas, 53 Ark.App. 242, 922 S.W.2d 345 (1996). I disagree. Moses did not hold, as the majority states, that “if a circuit court’s unincorporated letter opinion and its judgment conflict, then the judgment 19controls and the appellate court may not look behind it. 53 Ark.App. at 247, 922 S.W.2d at 348.” Moses held that the chancellor’s findings in that case were not “clearly against a preponderance of the evidence.” 53 Ark.App. at 246-47, 922 S.W.2d at 348. Then, in rejecting the dissent’s contention that the case must be remanded “to cure a perceived inconsistency between the chancellor’s letter opinion and the final judgment,” the court explained the dissent’s flawed view by stating that the letter opinion was not a judgment, by holding that a final determination of the parties’ rights had not been made until the entry of the judgment, and by quoting the following well-established law: “The decisions, opinions, and findings of a court do not constitute a judgment or decree. They merely form the bases upon which the judgment or decree is subsequently to be rendered and are not conclusive unless incorporated in a judgment or a judgment be entered thereon.” Moses, 53 Ark.App. at 247, 922 S.W.2d at 348 (quoting Thomas v. McElroy, 243 Ark. 465, 469-70, 420 S.W.2d 530, 533 (1967)). The court in Moses then said that this issue of an alleged inconsistency between the chancellor’s letter and the final judgment was not raised at the trial court or on appeal. Id. at 247, 922 S.W.2d at 348. The court did not hold that it was barred from considering an unincorporated letter opinion only when it conflicted with the judgment. In this case, we are tasked tu review the judgment, not findings in an unincorporated letter opinion. The circuit court chose not to include the allegedly erroneous finding in its final judgment. Thus, in my view we should do our job, review the judgment, and affirm this case. HENRY, J., joins.